Citation Nr: 0940920	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  03-11 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for myeloproliferative 
syndrome, manifested by thrombocytosis and leukocytosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy 
from March 1961 to February 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Reno, Nevada, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).

The Veteran testified at an April 2005 hearing held at the RO 
before a Veterans Law Judge.  That Judge became unavailable 
to participate in the adjudication of the claim, and the 
Veteran elected to have a new hearing.  The case was remanded 
to the RO by the Board in May 2008 for scheduling of such.  
In May 2009, the Veteran was again afforded the opportunity 
to testify at a hearing at the RO, presided over by the 
undersigned Veterans Law Judge.  Transcripts of both the 
April 2005 and May 2009 hearings are associated with the 
claims folder.


FINDING OF FACT

Currently diagnosed myeloproliferative syndrome is at least 
as likely as not related to documented in-service radiation 
exposure.


CONCLUSION OF LAW

The criteria for service connection of myeloproliferative 
syndrome have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In this case, the Board is granting in 
full the benefit sought on appeal.  Accordingly, no further 
discussion as to this matter is necessary.  

II.  Analysis

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  

Certain diseases may be presumed to have been incurred in 
service for radiation exposed veterans.  38 U.S.C.A. 
§ 1112(c); 38 C.F.R. §§ 3.307, 3.309(d), 3.311.  As currently 
diagnosed myeloproliferative syndrome is not a specifically 
listed disease, and the evidence of record clearly 
establishes that it is not a form of the generally listed 
"any other cancer," presumptive service connection is not 
for application here.  The Veteran instead argues that direct 
service connection is warranted.

To establish service connection, there must be a medical 
diagnosis of a current disability; medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  This 
may include some medical matters, such as describing symptoms 
or relating a contemporaneous medical diagnosis.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

The appellant's status as a radiation exposed veteran is 
well-established.  He was aboard the USS Chipola during 
Operation Dominic I in 1962, and was present during the 
atmospheric testing of atomic weapons on Christmas Island.  
The Defense Threat Reduction Agency (DTRA) has provided a 
radiation does estimate of 18 rem (external gamma), .5 rem 
(internal gamma), .3 rem (internal committed dose, red marrow 
(alpha)), and 3 rem (internal committed dose, red marrow 
(beta and gamma)).

The Veteran's treating oncologist/hematologist, Dr. AW, 
opined in a February 2003 letter that although the currently 
diagnosed condition was not a cancer per se, it was closely 
associated with such.  It often progressed to acute leukemia.  
Dr. AW stated that "this gentleman's myeloproliferative 
syndrome may well be related to his previous radiation 
exposure in the Armed Forces."  The doctor cited studies 
which followed those exposed to radiation in Japan as a 
result of the atomic bombings there.

At a January 2005 VA examination, a VA doctor opined that 
"it is more likely than not that the Veteran's 
myeloproliferative disease is secondary to radiation 
exposure."  The examiner cited general medical literature in 
support of this position.  The doctor had reviewed the claims 
folder in conjunction with the examination, including the 
history of exposure to atomic weapons testing.

In October 2007, Dr. LRD, VA's Chief Public Health and 
Environmental Hazards Officer, opined that based upon the 
DTRA's radiation dose estimate and computer modeling of 
diagnosis probabilities, there was only a 20.89 or 37.11 
percent chance of a causal link between in-service radiation 
exposure and current diagnosis.  "It is unlikely that the 
Veteran's myeloproliferative syndrome can be attributed to 
ionizing radiation in service."  The Director, Compensation 
and Pension Service, then made a finding that "there is no 
reasonable possibility that the Veteran's myeloproliferative 
syndrome resulted from radiation exposure in service."

During his April 2005 and May 2009 Board hearings, the 
Veteran indicated that the majority of cases of 
myeloproliferative syndrome were acknowledged to be genetic 
in nature.  He argued that in his case, however, he had no 
family history of the disease, and no other risk factor 
associated with the condition aside from his radiation 
exposure.

That a current diagnosis and an in-service injury or exposure 
are established is undisputed here.  The sole remaining 
question pertains to a nexus between the two.  One VA doctor 
has opined that a relationship is unlikely, and has cited 
computer models based upon the best estimate of radiation 
exposure.  The opinion of the Director of the Compensation 
and Pension Service is merely a restatement of that 
conclusion. 

A second VA doctor, who did not consider the actual dosage 
estimates but was aware of the type of exposure, opined that 
a nexus between the current disability and radiation exposure 
was more likely than not.  That opinion was based on general 
medical literature.  The Veteran's private doctor also 
provided a positive medical opinion.  Although he did not 
phrase his conclusion in terms of the applicable legal 
standard, his discussion makes clear that he considered a 
nexus a likelihood.  His stated reasoning included the known 
close association with presumptive radiogenic diseases, and 
the occurrence of disease from this group among those exposed 
to the same types of radiation the Veteran was exposed to.

The Board finds that the positive opinions of the January 
2005 VA examiner and Dr. AW are essentially in equipoise with 
the negative opinion of Dr. LRD.  The positive opinions are 
based upon examination and treatment of this Veteran and his 
personal risk factors, and how they fit into known general 
studies, while Dr. LRD's computer modeling relies more 
heavily upon statistical analysis and probability, without 
adequately demonstrating how they apply to this particular 
Veteran.  Each examiner brings respected expertise in the 
formulation of the opinion.  When the evidence is evenly 
balanced, reasonable doubt is accorded in favor of the 
Veteran.  As such, service connection for myeloproliferative 
syndrome is warranted in this case.


ORDER

Service connection for myeloproliferative syndrome, 
manifested by thrombocytosis and leukocytosis is granted.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


